Citation Nr: 1112527	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right hip disability, to include whether service connection can be granted.

2. Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability, to include whether service connection can be granted.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a disability rating in excess of 20 percent for thoracolumbar strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to June 2002.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from May 2006 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied claims for service connection for right and left hip disabilities for lack of new and material evidence.  In August 2008, the RO reopened and denied the claims on the merits.  Notwithstanding the RO's action, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran presented testimony before a Decision Review Officer (DRO) in July 2008.  A transcript of that hearing is associated with the claims folder.  In her August 2007 Substantive Appeal, the Veteran indicated that she desired a hearing before a member of the Board at the RO.  A hearing was scheduled for her in January 2011, but she notified VA in writing that she wished to cancel the hearing and proceed with her appeal.  Accordingly, the request for a hearing is withdrawn.  38 C.F.R. § 20.702(e) (2010).

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A claim for service connection for a right hip disability was denied by rating decision in November 2002, and the Veteran did not appeal.  A request to reopen the claim was denied in December 2003, and the Veteran did not appeal.

2.  A claim for service connection for a left hip disability was denied by rating decision in December 2003, and the Veteran did not appeal.  

3.  Evidence received since December 2003 is new, relates to unestablished facts necessary to substantiate the claims for service connection for right and left hip disabilities, and raises a reasonable possibility of substantiating the claims.

4.  The Veteran does not have a bilateral hip disability that began during service or is causally related to any incident of service.  

5.  Throughout the rating period, thoracolumbar strain has not been manifested by ankylosis, forward flexion of the thoracolumbar spine to 30 degrees or less, or forward flexion of the cervical spine to 15 degrees or less.  


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied a claim for service connection for a left hip disability and declined to reopen a claim for service connection for a right hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence added to the record since December 2003 decision is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2010).

4.  The criteria for a disability rating in excess of 20 percent for thoracolumbar strain are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the Veteran's back and hip claims, the RO provided pre-adjudication notice by letters dated in March 2006, which substantially complied with the notice requirements for claims to reopen and for increased ratings claims.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded her physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material Evidence

The Veteran's original claim for a right hip disability was denied by a rating decision in November 2002, and she did not appeal.  In June 2003, she requested that the claim be reopened and also filed a claim for service connection for a left hip disability.  Both claims were denied in a December 2003 rating decision.  The Veteran did not appeal those issues, and the decision became final at the end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, the claims can only be reopened if new and material evidence has been submitted since the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 2003 rating decision consisted of service treatment records, reports of VA examinations of the Veteran's back and hips conducted in June 2002 and September 2003, and VA outpatient treatment records dated between October 2002 and June 2003.  

Relevant evidence that has been associated with the claims folder since the December 2003 rating decision includes VA outpatient treatment records dated between August 2003 and January 2009; VA examinations of the Veteran's back and joints conducted in April 2006, October 2006, June 2007, and February 2010; private chiropractic treatment records dated in May 2006; an April 2007 letter from the Veteran's VA physician stating that her current hip pain is at least as likely as not related to hip pain in service; and a transcript of the Veteran's August 2008 DRO hearing.

The Veteran's claims were previously denied because there was no evidence of any chronic hip disability that began during service.  The newly received evidence indicates that the Veteran's current complaints of hip pain may be related to service.  Therefore, this evidence relates to an unestablished fact necessary to substantiate the claim, constitutes new evidence that is material to the Veteran's claim, and raises a reasonable possibility of substantiating her claim.  As evidence that is both new and material has been received, the claims for service connection for left and right hip disabilities are reopened.

The Board has considered whether adjudicating the claims on a de novo basis at this time would prejudice the Veteran.  In this case, the Veteran has been provided with pertinent laws and regulations regarding service connection.  She has been given the opportunity to review the evidence of record and submit arguments in support of her claim.  Her arguments, and those of her representative, have focused on the issue of service connection, not whether new and material evidence has been submitted.  Therefore, the Board can proceed with this claim without prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection Claim for Bilateral Hip Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, certain chronic diseases, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the Veteran is seeking service connection for a bilateral hip disability, which she contends both began in service and results from her service-connected low back disorder.  Service treatment records reflect that the Veteran complained of low back pain in March and April 2000.  In January 2001 she reported a fall which jarred her upper back, but x-rays taken in May 2001 revealed a normal thoracic spine.  In August 2001, she reported pain in both legs which radiated upward from the ankles, as well as pain in her right knee and right hip.  The pain was sharp and constant and increased with running or squatting.  The diagnosis at that time was bilateral hip pain sciatica.  Thoracolumbar facet dysfunction was diagnosed in March 2002.  During a physical examination in April 2002, the Veteran indicated that she continued to have back pain and was unable to lift heavy equipment.  A treatment note dated in April 2002 indicated that she had been involved in a motor vehicle accident three days earlier and had thoracic spine strain.  

The claims file contains VA outpatient treatment records which reflect that the Veteran has sought treatment for bilateral hip pain which she indicates radiates from her low back.  The Veteran has been afforded 4 VA examinations of her claimed back and hip disability, in September 2003, April 2006, October 2006, and February 2010.  In each case, neurological functions of the lower extremities, including sensory perception, motor strength, and reflexes, were found to be completely normal.  X-rays of her lumbar spine and hips taken in December 2003 and October 2006 were normal.  In August 2007, the VA examiner was asked to provide an opinion as to whether the Veteran's claimed hip pain was related to service or to her service-connected back disorder.  He reviewed the record and responded that the current hip pain is the same pain the Veteran experienced in service and radiates from her low back into her lower extremities.  He stated that these pains are of a musculoskeletal nature and without any objective evidence of neuropathic radiculopathy.  A VA treatment note dated in August 2008 noted that there is no peripheral neuropathy in the right lower limb and no EMG evidence of a right lumbosacral nerve root lesion.  

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for a bilateral hip disability.  Although the evidence clearly demonstrates that the Veteran experiences pain in her hips, the objective medical evidence indicates that this pain arises from her service-connected back disability and is not manifested by any distinct pathology.  X-rays have failed to reveal any joint abnormality in the hips, and on four separate occasions neurological function in the lower extremities was found to be normal.  Pain alone is not a disability for which compensation may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, without any objective signs of disability other than pain, there is no basis for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that sciatica was assessed in service in August 2001, and that the Veteran's physician has associated her current pain with "the Hip pain diagnosed as Sciatica [sic]" in service.  It does not appear from the service treatment records that any neurological testing was performed at the time of that assessment or afterward.  Although the Veteran continued to receive in-service treatment for her back pain after August 2001, the diagnosis of sciatica was not confirmed.  Sciatica was not mentioned during her separation physical examination.  Notably, the Veteran's current physician does not state that he has diagnosed sciatica; rather, he merely associates her current pain with the pain she experienced in service.  This opinion is consistent with that of the VA examiner who conducted the June 2007 examination.  However, as noted, the current pain is diagnosed as a manifestation of the spine disability, for which service connection is already in effect.  Other than the Veteran's subjective complaints of pain, there is no current hip disability that is distinguishable from the spine disorder.  Accordingly, service connection for a bilateral hip disability must be denied.  

Increased Rating for Thoracolumbar Strain

The Veteran is seeking a disability rating in excess of 20 percent for service-connected thoracolumbar strain.  Service connection was grated effective June 2002, and an initial 10 percent rating was assigned.  In January 2006, the rating was increased to 20 percent.  The Veteran contends that her symptoms warrant a higher rating; she submitted the current claim for it in February 2007. 

Pertinent medical evidence includes the report of a VA examination of the spine in April 2006, in which the Veteran complained of sharp chronic pain with occasional radiation to the right lower extremity.  The Veteran used no medications or assistive devices and was self sufficient in her activities of daily living.  Flare ups occurred abrupt leaning tasks, which she avoided.  On examination of the thoracolumbar spine, the Veteran had forward flexion to 60 degrees, extension to 15 degrees with pain, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  There was no additional loss of motion with repetitive use.  There was tenderness to palpation.  The examiner diagnosed mechanical low back pain with normal radiological function.  

In support of her claim, the Veteran submitted private chiropractic treatment records dated in May 2006, which reflect that she complained of daily back and hip pain that worsened with activity.  

The Veteran was afforded a VA examination of her back in October 2006.  On examination, she had normal range of motion, with flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The Veteran had mild to moderate pain from 60 to 90 degrees flexion, as well as some ache with lateral flexion.  There was no additional loss of motion with repetition, and there was no spasm, weakness, or tenderness.  The Veteran reported an inside, burning pain.  The examiner noted that there was no ankylosis or neurologic symptoms, and x-rays of the thoracic and lumbosacral spine were normal.

The Veteran was afforded a VA examination in February 2010, in which she reported that her back pain began in 2001 when she fell while descending stairs.  She had been taking medication for muscle spasms for two months.  She reported throbbing and stiffness in her back in the mornings, with sharp pains throughout the day that radiated to the back of both legs.  She rated her pain at 7 out of 10.  The Veteran reported that she did not experience flare ups or incapacitating episodes, and she was able to walk 1 to 3 miles.  Her posture was normal and there was no ankylosis.  On examination, the Veteran had flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was no additional loss with repetitive motion.  No abnormalities were present on x-ray, and electrodiagnostic studies revealed no peripheral neuropathy.  An MRI revealed that the heights of the vertebral bodies were maintained.  The Veteran reported that she had lost one week from work in the past 12 months due to back pain, but there were no significant effects of her disability on her daily activities.  

Rating Criteria

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's thoracolumbar strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237.

Applying the rating criteria to the evidence above, the Board concludes that the evidence does not support a disability rating in excess of the currently assigned 20 percent.  At no time has the Veteran's back disability manifested ankylosis of any part of her spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or forward flexion of the cervical spine to 15 degrees or less.  Accordingly, a schedular disability rating in excess of 20 percent is not warranted at any time during the rating period.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered whether the Veteran may experience any additional functional loss due to pain, lack of endurance, or incoordination.  The Veteran did not report any periods of flare ups resulting in additional loss of motion, and the examiners did not note any additional loss of motion on examination.  There are no objective findings of additional functional loss due to pain, lack of endurance, or incoordination.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have been considered, but provide no basis for assignment of any higher rating based on limited motion for the thoracolumbar spine.

Extraschedular Rating

In written statements to VA in May 2007 and July 2008, the Veteran reported that her back disability interferes with her ability to perform the duties of her job and that she had missed time from work because of back pain.  These contentions raise the matter of whether referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

The discussion above reflects that the symptoms of the Veteran's back disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's back disability is primarily manifested by pain, spasm, and limitation of motion.  The applicable diagnostic code used to rate the disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5237.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence having been received, the claim for service connection for a right hip disability is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a left hip disability is reopened; to that extent only, the appeal is granted.

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied.  

A disability rating in excess of 20 percent for service-connected thoracolumbar strain is denied. 


REMAND

A review of the record discloses the need for further development.  The Veteran is seeking service connection for tinnitus, which she contends began during service as a result of noise exposure in her job as a cargo specialist.  She reports that she was exposed to noise from trains, aircraft, and other vehicles and that hearing protection was not used.  Her Form DD214 establishes that she worked as a cargo specialist, and it is conceded that she had moderate noise exposure in service.  See VBA Fast Letter 35-10 (Sept. 2, 2010).  Service treatment records reflect that she underwent periodic audiological testing as part of a hearing conservation program.  There is no record of any report of tinnitus in service.  

VA outpatient treatment records reflect that the Veteran complained of ringing in her ears in April and May 2004.  In June 2007, she was afforded a VA audiologic evaluation in which she described bilateral, constant, moderate, frequent ringing that had begun 8 years earlier.  The examiner stated that the head noises the Veteran described are consistent with normal auditory function and are not typical of an etiology of noise exposure.  She stated that the exact etiology of tinnitus cannot be determined but in her opinion it is less likely than not related to military service.  

The Board finds this opinion ambiguous.  The examiner appears to conclude that the Veteran does not have tinnitus but rather normal auditory function; however, she then seems to diagnose tinnitus of unknown etiology.  Thus, the examination is inadequate.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand is required to obtain an adequate opinion as to the nature and likely etiology of the Veteran's claimed tinnitus.

Accordingly, the case is REMANDED for the following action:

1. If possible, return the claims file to the VA audiologist who examined the Veteran in June 2007, with instructions to review the record and clarify her diagnosis.  If tinnitus is diagnosed, the examiner should state whether it began during service.  

If the examiner is unavailable, the Veteran should be afforded another examination, with instructions that the examiner provided an opinion as to whether it is at least as likely as not that any currently diagnosed tinnitus was incurred in service. 

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


